WR-84,028-01
                                                               COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                             Transmitted 10/21/2015 2:00:43 PM
                                                               Accepted 10/21/2015 2:14:10 PM
                          No. W-08-00678-A                                      ABEL ACOSTA
                                                                                        CLERK

                                                               RECEIVED
EX PARTE                             §     IN THE      COURT OF CRIMINAL APPEALS
                                                    COURT OF 10/21/2015
                                                          ABEL ACOSTA, CLERK
                                     §     CRIMINAL APPEALS

WALTER DAVIS                         §     OF TEXAS


   MOTION TO REMAND FOR EVIDENTIARY HEARING

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, WALTER DAVIS, Petitioner, and makes the

following request for relief:

                                    1.

      This is a postconviction habeas corpus petition. Petitioner was

convicted of the offense of burglary of a habitation with intent to

commit a felony and punishment was assessed at 40 years

imprisonment in cause no. F08-00678-U, pending in the 291st District

Court of Dallas County, the Hon. Susan Hawk, then-judge, presiding.

      Petitioner originally filed his application pro-se, but later

retained the undersigned counsel. The parties had been discussing a

suitable date for a hearing on this application and had tentatively set a

date of November 3, 2015. Unbeknownst to counsel, the clerk of the

trial court on or about October 13, 2015 sent the file to this Court.


    _______________________________________________________________
                Motion to Remand for Evidentiary Hearing
                               Page 1 of 3
                                  2.

     The parties intended to conduct an evidentiary hearing in this

case before a special master and intended that findings of fact and

conclusions of law be prepared. No party instructed or asked the trial

court to send the file to this Court before those events occurred.

Therefore, Petitioner prays that the Court remand the case to the trial

court so that an evidentiary hearing may be held and that the case

proceed from there according to TEX. CODE CRIM. PROC. art 11.07.

     WHEREFORE, Petitioner prays that his motion be in all respects

granted.

                                   Respectfully submitted,


                                   /s/ John D. Nation
                                   John D. Nation
                                   State Bar No. 14819700
                                   4925 Greenville Ave., Suite 200
                                   Dallas, Texas 75206
                                   214-800-5160
                                   214-800-5161 (facsimile)
                                   nationlawfirm@gmail.com

                                   Faith S. Johnson
                                   State Bar No. 18367550
                                   5201 N. O’Connor Blvd., Suite 500
                                   Irving, Texas 75039
                                   972-401-3100
                                   972-401-3105 (fax)
                                   fjassociates@att.net


    _______________________________________________________________
                Motion to Remand for Evidentiary Hearing
                               Page 2 of 3
                                    Lisa Fox
                                    State Bar No. 07334950
                                    6565 N. McArthur Blvd., Suite 225
                                    Irving, Texas 75039
                                    214-432-1095
                                    972-401-3105 (fax)

                                    Attorneys for Petitioner

                     CERTIFICATE OF SERVICE

      This is to certify that I have served a true copy of this motion on

Hon. Christine Womble, Assistant District Attorney, Dallas County,

Frank Crowley Courts Bldg., 133 N. Riverfront, Dallas, Texas 75208,

via the electronic filing system on this 21st day of October 2015.


                                    /s/ John D. Nation
                                    John D. Nation




    _______________________________________________________________
                Motion to Remand for Evidentiary Hearing
                               Page 3 of 3